Case 1:18-mj-03744-AMS Document 7 Entered on FLSD Docket 12/14/2018 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SO UTHERN DISTRICT O F FLO RIDA
                           CASE NO.18-3744-SIMO NTON
  UNITED STATES O F AMERICA,

                          Plaintiff,
  VS.

  TEVIN D.LAING,

                        Defendant.
                                         /


                               STIPULATED O RDER O F DETENTIO N
        This m atter cam e before the Court for a detention hearing on Decem ber 14, 2018,
  pursuantto the BailReform Act,18 U.S.C . Secti
                                               on3142(9.TheUnitedStateshasrequestedthat
 the defendant be held in detention based upon risk of flight/danger to the com m unity. The
 defendant,having been advised ofhis rightto a detention hearing, has voluntarily waived the right

 to a detention hearing atthe presenttim e, and reserved the rightto com e before the Courtatany
 future tim e forthe purpose ofa fulldetention hearing.

        The Coud,having considered the pretrialservices repod and the inform ation contained in
 the record,itis hereby

        O RDERED A ND ADJUDG ED thatthe defendant shallbe detained pending trialin this
 case based upon risk of flight/dangerto the com m unity and the stipulation ofpadies, w i
                                                                                         th the
 provision thatthe defendantshallhave the rightto revisitthis determ ination and to a fulldetention
 hearing upon request.

        DONE A ND O RDERED in M iam i,Florida, this 14th ay ofDecem ber, 2018.




                                             LAURE F.
                                             UNITED STATES MAG ISTRATE JUDG E
